Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
24, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01106-CR

                        RICKY HARRELL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1562109


                 MEMORANDUM                      OPINION

      Appellant Ricky Harrell has signed and filed a written motion to withdraw his
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant
Do Not Publish – Tex. R. App. P. 47.2(b)